DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	This action is in response to papers filed 3/8/2022.
Claims 14-15, 87-91 and 94 are pending.
Claims14 is amended.
Applicant’s election without traverse of group 2, claims 14-15 and SELE, B3GALTL, GABRB3, CLEC9A  in the reply filed on 9/5/2019 is acknowledged.
	The improper Markush group rejection has been withdrawn in view of the amendment.

Priority
The instant application was filed 04/03/2018 is a national stage entry of PCT/CA2016/051180 with an international filing date: 10/07/2016 and claims priority from provisional application 62239181, filed 10/08/2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/239,181, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applicant elected the combination SELE, B3GALTL, GABRB3, CLEC9A.  Review and searching of the provisional application did not reveal support for B3GALTL and  CLEC9A.  Thus the claims are being given priority to the international filing date 10/7/2016.
Response to Arguments
The response provides no arguments to the objection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022 is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 87-91 and 94  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming the instant claims are drawn to  a method for treating a subject for prostate cancer, 
Thus the claims require, “determining, or having determined, whether the expression levels of the genes in the prostate tumor sample obtained from the human subject in i) are consistent with ADT resistant prostate cancer or not.” The specification provides no guidance on how to determine what is consistent with ADT resistant prostate cancer or what is not consistent with ADT resistant prostate cancer.  The specification fails to provide any expression patterns for ADT resistant prostate cancer or ADT sensitive prostate cancer.  Further the specification does not define what is required of consistent compared to not consistent with an expression pattern.  The specification does not indicate which genes are upregulated and which are downregulated.  What level of expression or number of genes required to demonstrate an expression pattern that is consistent compared to one that is not consistent.

Claim 14 requires, “administering ADT to the human subject if the expression levels of the genes in the prostate tumor sample obtained from the human subject are consistent with ADT resistant prostate cancer.”  Claim 15 depends from claim 14 and recites, “wherein the expression levels of the genes in the prostate tumor sample obtained from the human subject are consistent with ADT resistant prostate cancer, and the human subject is administered a cancer treatment comprising surgery, radiation therapy, chemotherapy, immunotherapy, biologic therapy, or any combination thereof.”  The specification does not specifically envision ADT treatment and surgery, radiation therapy, chemotherapy, immunotherapy, biologic therapy, or any combination thereof in subjects that are ADT resistant.  Thus the claim introduces new matter.
Response to Arguments
The response traverses the rejection in view of the amendments.  These are noted but the amendment has not addresses the written  description issues with respect to step ii) of claim 1 or claim 15.. 
Summary
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Steven Pohnert/Primary Examiner, Art Unit 1634